Case 1:20-cv-04849-GBD-JLC Document5 Filed 07/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYLERMILLER, :
Plaintiff,
-against-
BRIGHTSTAR ASIA, LTD.,
Defendant.
wee eee eee ee eee eee ee ee ee ee ee eee ee eee xX

GEORGE B. DANIELS, United States District Judge:

   

 

Ee sperms 20839.
1 med ecuanase eaactimassmntar st mata Ai a

ORDER OF REFERENCE
TO A MAGISTRATE JUDGE

 

20 Civ. 4849 (GBD) (JLC)

The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):

_X General Pretrial (includes scheduling,
discovery, non-dispositive pretrial
motions, and settlement)

Specific Non-Dispositive Motion/Dispute:

Settlement

Inquest After Default/Damages Hearing

Consent under 28 U.S.C. §636(c) for all
purposes (including trial)

Consent under 28 U.S.C.§636(c) for
limited purpose (e.g., dispositive
motion, preliminary injunction)

Habeas Corpus

Social Security

x Dispositive Motion (i.e., motion
requiring a Report and
Recommendation)

 

Dated: July 14, 2020

SO_ORDERED.

Ying E Doak

njfed es District Judge

 

 

 
